Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 5, 7, 10-15, 18, 20, 24, 37-40, and 73 are rejected under 35 U.S.C. 103 as being obvious over Bai et al., U.S. 2017/0268896 (see associated IDS) in view of Mahnke et al., U.S. 2018/0170400 and Hengst, U.S. 2007/0135989.
On claim 1, Bai cites except as indicated:    
An apparatus comprising;
an equipment on board a first ground transportation entity, the equipment having
(a)    a receiver (figure 4, vehicle communication system) for information generated by a sensor of an environment of the first ground transportation entity (vehicle 400 including vehicle event sensor system 434);
(b)    at least one processor (figure 4, processor 406); and
(c)    a memory storing instructions executable by the at least one processor (as above, memory 408 including instructions 410) to perform operations comprising:
based at least on the information generated by the sensor, generating a safety message on behalf of a second unconnected ground transportation entity that is incapable of generating or sending safety messages, the safety message comprising kinematic information of the second unconnected ground transportation entity; and
sending the safety message to a third ground transportation entity on behalf of the second unconnected ground transportation entity. ([0068] ECU 402 may communicate with a vehicle subsystem 504 through appropriate wired or wireless communication channels. The automated driving system 506 can be in communication with ECU 402. In some embodiments, ECU 402 may be configured to control components of vehicle subsystems, for example, to activate a brake actuator prior to an imminent collision. In other embodiments, automated driving system 506 can be or another vehicle in communication with vehicle 104 to avoid a road hazard or potential collision, the cited “potential collision” meets the claimed “kinematic information”).
Regarding the excepted: 
“(c)… generating a safety message on behalf of a second ground transportation entity, the safety message comprising kinematic information of the second ground transportation entity; and
sending the safety message to a third ground transportation entity on behalf of the second ground transportation entity,”
as disclosed in Bai, figures 2 and 4 and [0046] discloses an embodiment wherein a vehicle 104 includes a collision warning system 202 to communicate a collision warning over a vehicle communication network 200 with one or more other collision warning systems. Bai doesn’t specifically disclose involving generating a safety message on behalf of a second ground transportation entity, the safety message comprising kinematic information of the second ground transportation entity; and
sending the safety message to a third ground transportation entity on behalf of the second unconnected ground transportation entity.” 
In the same art of vehicle-to-vehicle networking systems, Mahnke, [0057-59] and figure 3 discloses a vehicle-to-vehicle network in which three vehicles 310, 320, and 330 are networked together in a network 300. Vehicle 310 encounters an object 370 and transmits this information to other vehicles 320 and 330. Each of the described vehicles includes respective sensor ranges 311, 321, and 331. Furthermore, in a 
It would have been obvious at the time the claimed invention was filed to include into Bai the vehicle network system disclosed in Mahnke such that the claimed invention is realized. 
Mahnke discloses a known v2v networked embodiment wherein a vehicle encountering an object apprises other relevant vehicles in the network of the object’s existence. Mahnke’s cited object 370 would be analogous to the cited collision hazard disclosed in Bai.
Mahnke’s vehicle 310 and 320 may be analogous to the claimed “first and second ground transportation entity,” wherein vehicle 310 may be the claimed “second transportation entity” which transmits its information to vehicle 320, which would be the claimed “first transportation entity,” while vehicle 330 would be the claimed “third transportation entity.” The claimed “safety message” would be the warning of the encountered object, an object likened to the cited “collision warning” disclosed in Bai, wherein vehicle 310 sends this information to vehicle 320 and then from 320 to 330 using the repeater function disclosed in Mahnke, [0027]. 
One of ordinary skill in the art would have modified Bai’s v2v embodiment with Mahnke’s v2v embodiment in order to extend the range of the detection system disclosed in Bai.  
Regarding the excepted:
generating a safety message on behalf of a second unconnected ground transportation entity that is incapable of generating or sending safety messages, the safety message comprising kinematic information of the second unconnected ground transportation entity as disclosed above, Mahnke, [0027] discloses that vehicles (equipped a V2V or V2X system) may be act as a sender, repeater, and/or receiver. However, neither Bai nor Mahnke discloses a feature in which a safety message may be generated on behalf of a second unconnected ground transportation vehicle. 
In the same art of vehicle traffic control, Hengst, [0035] discloses an embodiment in which a non-networked vehicle (that is, a vehicle that lacks any V2V or V2X accoutrements) has its position, velocity, and acceleration monitored by a LAN equipped vehicle where the LAN equipped vehicle can coordinate a safe response, for vehicles communicating in the LAN, to the position, velocity, and acceleration information for the non-networked vehicle(s) involved. 
It would have been obvious at the time the claimed invention was filed to include into Bai and Mahnke an embodiment that monitors a non-networked vehicle such that the non-networked vehicle’s measured parameters are passed through and forewarned to networked vehicles. One of ordinary skill in the art would have substituted Hengst into Bai and Mahnke and the results of the substitution would have predicted the claimed invention.  

On claim 2, Bai cites:    
The apparatus of claim 1 in which the operations comprise generating a prediction ([0054] computer system 404 may communicate with sensors… to calculate levels of potential collision risks) for use in generating the safety message.


The apparatus of claim 2 in which the prediction is generated by a predictive model. [0099] If, in step 820 to determine if new event data meets a condition, the comparison calculator 420 determines the new event data meets a condition and/or characteristic of prior and/or historical event data, then the method may include step 824 to warn vehicle 104 of a predicted potential collision event and/or road hazard.

On claim 4, Bai and Mahnke cites:    
The apparatus  of claim 3 in which the predictive model is configured to predict a dangerous situation involving at least one of the first ground transportation entity, the second unconnected ground transportation entity, the third ground transportation entity, or a fourth ground transportation entity. [0099] If, in step 820 to determine if new event data meets a condition, the comparison calculator 420 determines the new event data meets a condition and/or characteristic of prior and/or historical event data, then the method may include step 824 to warn vehicle 104 of a predicted potential collision event and/or road hazard.
On claim 5, Bai cites: The apparatus of claim 4 in which the dangerous situation involves a crossing of a lane of a road by the second unconnected ground transportation entity or the third ground transportation entity.
[0033] FIG. 1 is a schematic of a traffic scenario 100 that involves an intersection 102. Various users, VRUs, and vehicle communication network components can be disposed at or proximate the disclosed intersection 102, including a vehicle 104, a remote vehicle 110, road side equipment (RSE) 112 and 116, a bicycle 120, a single 
On claim 7, Bai cites:    
The apparatus of claim 5 in which the second unconnected ground transportation entity comprises a pedestrian or one another road user. [0033] FIG. 1 is a schematic of a traffic scenario 100 that involves an intersection 102. Various users, VRUs, and vehicle communication network components can be disposed at or proximate the disclosed intersection 102, including a vehicle 104, a remote vehicle 110, road side equipment (RSE) 112 and 116, a bicycle 120, a single pedestrian 126, a school bus 134, a group of pedestrians 138, and a motorcycle 130. The claimed “another road user” may be any of the listed entities disclosed in [0033], or the cited “wildlife” in [0008] which is unconnected to the local area network and is analogous to the claimed “another road user.”

On claim 10, Bai cites except:    
The apparatus of claim 4 in which the predicted dangerous situation comprises a predicted collision between the third ground transportation entity and the second unconnected ground transportation entity.
Bai, discloses in [0033] FIG. 1, a schematic of a traffic scenario 100 that involves an intersection 102. Various users, VRUs, and vehicle communication network components can be disposed at or proximate the disclosed intersection 102, including a vehicle 104, a remote vehicle 110, road side equipment (RSE) 112 and 116, a bicycle 120, a single pedestrian 126, a school bus 134, a group of pedestrians 138, and a motorcycle 130. This includes the cited “wildlife” in [0008]. 
Bai, as disclosed above, involves at least a plurality of vehicles in a communications network, suggesting each one of these vehicles has a relationship to another in the cited group. Furthermore, Bai, [0054] discloses a computer system 404 may communicate with sensors… to calculate levels of potential collision risks. 
Hence, it would have been obvious at the time the claimed invention was filed to modify Bai, using the above known embodiments to carry out an implementation meeting the claimed invention. 
The claimed invention is requiring an embodiment specifically directed to predicting a “collision between a third ground transportation entity and the second unconnected ground transportation entity.” One of ordinary skill in the art would have applied the above known embodiment to include a “third ground transportation entity and the second unconnected ground transportation entity” using the cited various listed users with a likelihood of success.  
On claim 11, Bai cites: 
The apparatus of claim 1 in which the first ground transportation entity comprises a vehicle and the second unconnected ground transportation entity comprises a pedestrian or another road user. Bai discloses different “various users” which would fulfill the above claimed limitations: [0033] FIG. 1 is a schematic of a traffic scenario 100 that involves an intersection 102. Various users, VRUs, and vehicle communication network components can be disposed at or proximate the disclosed intersection 102, including a vehicle 104, a remote vehicle 110, road side equipment (RSE) 112 and 116, a bicycle 120, a single pedestrian 126, a school bus 134, a group of pedestrians 138, and a motorcycle 130. Or “wildlife” as in [0008].
On claim 12, Bai cites:    
The apparatus of claim 1 in which the third ground transportation entity is following the second unconnected ground transportation entity and a view of the second unconnected ground transportation entity from the third ground transportation entity is occluded.
See the rejection of claim 1 citing Mahnke, figure 3, wherein vehicle 310 is described as the claimed “second ground transportation entity.” Vehicle 320 is interposed between vehicles 310 and 330. Vehicle 330 is likened to the claimed “third ground transportation entity.” Thus, vehicle 320, which is between vehicle 310 and 330 is blocking the driver of vehicle 330 from viewing vehicle 310, which is the definition of the claimed invention. Furthermore, while Mahnke doesn’t disclose an “unconnected ground transportation entity,” the “unconnected” nature of the entity is irrelevant since the claim is looking for an occlusion (or visual blockage). 

On claim 13, Bai cites except: 
The apparatus of claim 1 in which the third ground transportation entity is in a lane adjacent a lane in which the second unconnected ground transportation entity is traveling.
Bai, [0037], discloses a V2V embodiment wherein vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to exchange vehicle information that can include, but is not limited to, the type of user or vehicle, current position data, range or distance data, speed and acceleration data, location data, vehicle sensory data, vehicle subsystem data, and/or any other vehicle information. Furthermore, figure 1 discloses at least lanes at an intersection where two vehicles may be adjacent to each other. Additionally, Henke, as previously disclosed, includes a non-networked vehicle. 
While Bai doesn’t specifically disclose vehicle 104 being adjacent to vehicle 106, it would have been obvious at the time the claimed invention was filed to include an embodiment where vehicles 104 and 106 are adjacent to each other. 
Based on the known features disclosed in Bai, it would have been obvious to try for one of ordinary skill in the art to include a situation wherein vehicles 104 and 106 are adjacent to each other.  One of ordinary skill in the art would have implemented the cited features disclosed in Bai to realize the claimed invention with a likelihood of success. 

On claim 14, Bai cites:
The apparatus of claim 1 in which the operations comprise determining motion parameters of the second unconnected ground transportation entity.
Bai, [0037], discloses a V2V embodiment wherein vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to exchange vehicle information that can include, but is not limited to, the type of user or vehicle, navigation data, road hazard data, collision warning data, course heading data, course history data, projected course data, kinematic data, current position data, range or distance data, speed and acceleration data, location data, vehicle sensory data, vehicle subsystem data, and/or any other vehicle information. Furthermore, Hengst, [0035] discloses an embodiment in which a non-networked vehicle (that is, a vehicle that lacks any V2V or V2X accoutrements) has its position, velocity, and acceleration monitored by a LAN equipped vehicle where the LAN equipped vehicle can coordinate a safe response, for vehicles communicating in the LAN, to the position, velocity, and acceleration information for the non-networked vehicle(s) involved. 
See the rejection of claim 1. 

On claim 15, Bai and Mahnke cites:   
The apparatus of claim 1 in which the third ground transportation entity has only an obstructed view of the second unconnected ground transportation entity.
See the rejection of claim 1 citing Mahnke, figure 3, wherein vehicle 310 is described as the claimed “second unconnected ground transportation entity.” Vehicle 320 is interposed between vehicles 310 and 330. Vehicle 330 is likened to the claimed “third ground transportation entity.” Thus, vehicle 320, which is between vehicle 310 and 330 is blocking the driver of vehicle 330 from viewing vehicle 310, which is the definition of the claimed invention. And, while Mahnke doesn’t disclose an “unconnected ground transportation entity,” the “unconnected” nature of the entity is irrelevant since the claim is looking for an occlusion (or visual blockage). 


On claim 18, Bai and Hengst cites:
and in which the second unconnected ground transportation entity comprises an unconnected vehicle. 
[0068] ECU 402 may communicate with a vehicle subsystem 504 through appropriate wired or wireless communication channels. The automated driving system 506 can be in communication with ECU 402. In some embodiments, ECU 402 may be configured to control components of vehicle subsystems, for example, to activate a brake actuator prior to an imminent collision. In other embodiments, automated driving system 506 can be configured to mechanically alert a driver of vehicle 104 of a potential collision, or assist the driver of vehicle 104 or another vehicle in communication with vehicle 104 to avoid a road hazard or potential collision. This would include the V2V equipped vehicles monitoring the non-networked vehicle as disclosed in claim 1 citing Hengst. 

On claim 20, Bai cites:    
The apparatus of claim 1 in which the safety message comprises a virtual personal safety message.
See the rejection of claim 18 which discloses the same or similar subject matter as claim 20 and is rejected for the same reasons as articulated in the rejection of claim 18 where Bai cites: “In other embodiments, automated driving system 506 can be configured to mechanically alert a driver of vehicle 104.”

 On claim 24, Bai cites:    
comprises a second receiver for information sent wirelessly from a source external to the first ground transportation entity. Bai, [0037], discloses a V2V embodiment wherein vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to exchange vehicle information. Also, [0064] The vehicle 104 may also include a geographic position component 438 as part of vehicle navigation system 436 for determining the geographic location of vehicle 104. For example, the geographic position component 438 may include a GPS receiver 510 (see FIG. 5) to determine the device's latitude, longitude and/or altitude position. The cited GPS receiver is also the cited “second receiver.”

On claim 25, Bai cites:
The apparatus of claim 1 including the first ground transportation entity. [0037], discloses a V2V embodiment wherein vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to exchange vehicle information. Vehicle 104 may be considered the claimed “first ground transportation entity.”

On claim 37, Bai, Mahnke, and Hengst cites:    
A method comprising receiving, by equipment on board a first ground transportation entity, information generated by a sensor, mounted on the first ground transportation entity, of an environment of the first ground transportation entity; and
based at least on the information generated by the sensor, generating, by the equipment, a safety message on behalf of a second unconnected ground transportation  that is incapable of generating or sending safety messages, the safety message comprising kinematic information of the second unconnected ground transportation entity; and 
sending, by the equipment, the safety message to a third ground transportation entity on behalf of the second unconnected ground transportation.
See the rejection of claim 1, which discloses the same subject matter as claim 37 and is rejected for the same reasons. 

On claim 38, Bai cites: The method of claim 37 comprising generating a prediction for use in generating the safety message. Bai, discloses in [0054], a computer system 404 may communicate with sensors… to calculate levels of potential collision risks. 

On claim 39, Bai cites:
The method of claim 38 in which the prediction is generated by a predictive model. Bai, discloses in [0054], a computer system 404 may communicate with sensors… to calculate levels of potential collision risks. 

On claim 40, Bai, Mahnke, and Hengst cites:
The method of claim 39 in which the predictive model is configured to predict a dangerous situation involving at least one of the first ground transportation entity, the second unconnected ground transportation entity, the third ground transportation entity, or a fourth ground transportation entity. Bai, discloses in [0054], a computer system 404 
On claim 73, Bai cites:
The apparatus of claim 1, in which the safety message comprises a combined safety message (CSM). See the rejection of claim 28, which discloses the same subject matter as claim 73. 
Claims 30, 31, 34, 46-51, 54, 56, are rejected under 35 U.S.C. 103 as being obvious over Bai et al., U.S. 2017/0268896 (see associated IDS) in view of Mahnke et al., U.S. 2018/0170400
On claim 30, Bai cites except as indicated: 
An apparatus comprising
an equipment on board a first ground transportation entity, the equipment having
 (a) a receiver (figure 4, vehicle communication system) for position correction information sent from a source external to the first ground transportation entity ([0064] GPS used to provide [0037] current position data) the position correction information representing a correction to a position of the first ground transportation entity (to keep the GPS positioning current, GPS tracks a vehicle as the vehicle moves. The claimed “correction” is the built-in tracking feature inherent in GPS),
 (b)  at least one processor (figure 4, processor 406 or vehicle electronic control unit 402), and
(c) a memory storing instructions (figure 4, memory 408) executable by the at least one processor to perform operations comprising: 
generating a position correction message based at least on the position correction information, the position correction message being configured to be used by a second ground transportation entity to correct a position of the second ground transportation entity (Bai, figures 2 and 4 and [0046] discloses an embodiment wherein a vehicle 104 includes a collision warning system 202 to communicate a collision warning over a vehicle communication network 200 with one or more other collision warning systems); and 
transmitting the position correction message to the second ground transportation entity ([0068] road hazard or potential collision. Furthermore, GPS provides inherent “position correction messaging” as when the GPS receiver on a tracked item calculates the current position of the tracked item, any movement of the item corresponds to a correction in the location of the tracked item, and thus, changing the position from a prior position to a present position represents a “correction”).
Regarding the excepted:
generating a position correction message based at least on the position correction information, the position correction message being configured to be used by a second ground transportation entity to correct a position of the second ground transportation entity, as disclosed above, Bai discloses an embodiment in which a collision warning system communicates this information to other collision warning systems connected in a network. Furthermore, Bai, [0068] discloses GPS positioning providing an inherent “position correction.” Bai doesn’t disclose the excepted claim limitations. 

It would have been obvious at the time the claimed invention was filed to include into Bai the vehicle network system disclosed in Mahnke such that the claimed invention is realized. 
Mahnke discloses a known v2v networked embodiment wherein a vehicle encountering an object apprises other relevant vehicles in the network of the object’s existence. Thus, any position correction that occurs in any of the vehicles within the network is updated by nature of the GPS system disclosed in Bai.
Mahnke’s vehicle 310 and 320 may be analogous to the claimed “first and second ground transportation entity,” wherein vehicle 310 may be the claimed “second transportation entity” which transmits its information to vehicle 320, which would be the claimed “first transportation entity.” The claimed “position correction message” would be the warning of the encountered object’s GPS corrected and updated position, disclosed in Bai, wherein vehicle 310 sends this information to vehicle 320 and then from 320 to 330 using the repeater function disclosed in Mahnke, [0027]. 


On claim 31, Bai cites: 
The apparatus of claim 30 in which the operations comprise generating the position correction message based on information representing a parameter of position or motion of the first ground transportation 
 position correction information sent from the source external to the first ground transportation entity comprises a position correction message. See the rejection of claim 30 wherein updates using GPS to provide the current position data inherently includes “position correction information.” 

On claim 34, Bai cites: 
The apparatus of claim 31 in which the parameter of position or motion comprises a current position of the first ground transportation entity. Bai, [0037] current position data.

On claim 46, Bai cites:
The method of claim 40 in which the dangerous situation comprises a predicted collision between the third ground transportation entity and the second unconnected ground transportation entity. See the rejection of claim 10, which discloses 

On claim 47, Bai cites:    
The method of claim 40 in which the first ground transportation entity comprises a vehicle and the second unconnected ground transportation entity comprises a pedestrian or another road user.
Bai, [0033] FIG. 1 is a schematic of a traffic scenario 100 that involves an intersection 102. Various users, VRUs, and vehicle communication network components can be disposed at or proximate the disclosed intersection 102, including a vehicle 104, a remote vehicle 110, road side equipment (RSE) 112 and 116, a bicycle 120, a single pedestrian 126, a school bus 134, a group of pedestrians 138, and a motorcycle 130 while [0068] discloses that ECU 402 may communicate with a vehicle subsystem 504 through appropriate wired or wireless communication channels. The automated driving system 506 can be in communication with ECU 402. In some embodiments, ECU 402 may be configured to control components of vehicle subsystems, for example, to activate a brake actuator prior to an imminent collision. In other embodiments, automated driving system 506 can be configured to mechanically alert a driver of vehicle 104 of a potential collision, or assist the driver of vehicle 104 or another vehicle in communication with vehicle 104 to avoid a road hazard or potential collision. Bai, [0008] also discloses “wildlife,” which is interpreted as the second unconnected ground transportation entity. 



 On claim 49, Bai cites: 
The method of claim 37 in which the third ground transportation entity is in a lane adjacent a lane in which the second unconnected ground transportation entity is traveling.
Bai, [0037], discloses a V2V embodiment wherein vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to exchange vehicle information that can include, but is not limited to, the type of user or vehicle, navigation data, road hazard data, collision warning data, course heading data, course history data, projected course data, kinematic data, current position data, range or distance data, speed and acceleration data, location data, vehicle sensory data, vehicle subsystem data, and/or any other vehicle information. Furthermore, figure 1 discloses at least lanes at an intersection where two vehicles may be adjacent to each other. 

Based on the known features disclosed in Bai, it would have been obvious to try for one of ordinary skill in the art to include a situation wherein vehicles 104 and 106 are adjacent to each other.  One of ordinary skill in the art would have implemented the cited features disclosed in Bai to realize the claimed invention with a likelihood of success. 
On claim 50, Bai and Mahnke cites except:    
The method of claim 37 comprising determining motion parameters of the second unconnected ground transportation entity.
[0033] FIG. 1 is a schematic of a traffic scenario 100 that involves an intersection 102. Various users, VRUs, and vehicle communication network components can be disposed at or proximate the disclosed intersection 102, including a vehicle 104, a remote vehicle 110, road side equipment (RSE) 112 and 116, a bicycle 120, a single pedestrian 126, a school bus 134, a group of pedestrians 138, and a motorcycle 130. Furthermore, Bai, [0037], discloses a V2V embodiment wherein vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to exchange vehicle information that can include, but is not limited to, the type of user or vehicle, navigation data, road hazard data, collision warning data, course heading data, course history data, projected course data, kinematic data, current position data, range or distance data, speed and acceleration data, location data, vehicle sensory data, vehicle subsystem data, and/or any other vehicle information. The above embodiment 
However, neither Bai nor Mahnke discloses determining motion parameters of the second unconnected ground transportation entity.
In the same art of vehicle traffic control, Hengst, [0035] discloses an embodiment in which a non-networked vehicle (that is, a vehicle that lacks any V2V or V2X accoutrements) has its position, velocity, and acceleration monitored by a LAN equipped vehicle where the LAN equipped vehicle can coordinate a safe response, for vehicles communicating in the LAN, to the position, velocity, and acceleration information for the non-networked vehicle(s) involved. 
It would have been obvious at the time the claimed invention was filed to include into Bai and Mahnke an embodiment that monitors a non-networked vehicle such that the non-networked vehicle’s measured parameters are passed through and forewarned to networked vehicles. One of ordinary skill in the art would have substituted Hengst into Bai and Mahnke and the results of the substitution would have predicted the claimed invention.  
On claim 51, Bai, Hengst, and Mahnke cites:    
The method of claim 37 in which the third ground transportation entity has only an obstructed view of the second ground transportation entity. See the rejection of claim 1 citing Mahnke, figure 3, wherein vehicle 310 is described as the claimed “second ground transportation entity.” Vehicle 320 is interposed between vehicles 310 and 330. Vehicle 330 is likened to the claimed “third ground transportation entity.” Thus, vehicle 

On claim 54, Bai cites:    
The method of claim 37 in which the safety message information comprises a virtual basic safety message. Bai, [0068] ECU 402 may communicate with a vehicle subsystem 504 through appropriate wired or wireless communication channels. The automated driving system 506 can be in communication with ECU 402. In some embodiments, ECU 402 may be configured to control components of vehicle subsystems, for example, to activate a brake actuator prior to an imminent collision. In other embodiments, automated driving system 506 can be configured to mechanically alert a driver of vehicle 104 of a potential collision, or assist the driver of vehicle 104 or another vehicle in communication with vehicle 104 to avoid a road hazard or potential collision.

On claim 56, Bai cites:    
The method of claim 37 in which the safety message information comprises a virtual personal safety message information. Bai, [0068] ECU 402 may communicate with a vehicle subsystem 504 through appropriate wired or wireless communication channels. The automated driving system 506 can be in communication with ECU 402. In some embodiments, ECU 402 may be configured to control components of vehicle subsystems, for example, to activate a brake actuator prior to an imminent collision. In other embodiments, automated driving system 506 can be configured to mechanically or assist the driver of vehicle 104 or another vehicle in communication with vehicle 104 to avoid a road hazard or potential collision.

On claim 60, Bai cites:    
The method of claim 37 comprising receiving information sent wirelessly from a source external to the first ground transportation entity. Bai, discloses in [0068] that “In other embodiments, automated driving system 506 can be configured to mechanically alert a driver of vehicle 104 of a potential collision, or assist the driver of vehicle 104 or another vehicle in communication with vehicle 104 to avoid a road hazard or potential collision.”

On claim 61. Bai cites except:    
The method of claim 37 in which the safety message comprises a virtual intersection collision avoidance message (VICA).
Bai, discloses in [0068] that ECU 402 may communicate with a vehicle subsystem 504 through appropriate wired or wireless communication channels. The automated driving system 506 can be in communication with ECU 402. In some embodiments, ECU 402 may be configured to control components of vehicle subsystems, for example, to activate a brake actuator prior to an imminent collision. In other embodiments, automated driving system 506 can be configured to mechanically alert a driver of vehicle 104 of a potential collision, or assist the driver of vehicle 104 or another vehicle in communication with vehicle 104 to avoid a road hazard or potential collision.
Bai doesn’t disclose this messaging as a “VICA.” However, it would have been obvious at the time the claimed invention was filed for one of ordinary skill in the art to 

On claim 62, Bai cites: 
The method of claim 37 in which the safety message comprises an
intersection collision avoidance message (ICA).
See the rationale of the rejection of claim 61 which also applies to claim 62. The claimed acronym “ICA” appears to be a subjective label used by the applicant and does not find itself in any standardized industrial vernacular. Thus, the claimed “ICA” finds itself being defined by the cited embodiment disclosed in Bai. 

On claim 63, Bai cites except: 
The method of claim 37 in which the safety message comprises a virtual combined safety message (VCSM).
However, Bai cites: in  [0037], a V2V embodiment wherein vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to exchange vehicle information that can include, but is not limited to, the type of user or vehicle, navigation data, road hazard data, collision warning data, course heading data, course history data, projected course data, kinematic data, current position data, range or distance data, speed and acceleration data, location data, vehicle sensory data, vehicle subsystem data, and/or any other vehicle information. 

One of ordinary skill in the art would have used a plurality of this data to allow a receiving user to accurately assess the safety situation of the sending vehicle. 
Furthermore, the claimed acronym “VCSM” appears to be a subjective label used by the applicant and does not find itself in any standardized industrial vernacular. Thus, the claimed “VCSM” finds itself being defined by the cited embodiment disclosed in Bai. 

On claim 65, Bai and Mahnke cites: 
A method comprising receiving first position correction information sent from a source external to a first ground transportation entity,
receiving, by the equipment on board a first ground transportation entity, first position correction information sent from a source external to the first ground transportation entity, the position correction information representing a correction to a position of the first ground transportation entity,
generating, by the equipment on board a first ground transportation to correct a position of the second ground transportation entity; and 
transmitting, by the equipment, the position correction message to the second ground transportation entity. See the rejection of claim 30, which discloses the same or similar subject matter of claim 65 and is thus rejected for the same reasons articulated in the rejection of claim 30

On claim 66, Bai cites:    
The method of claim 65, comprising:
generating the position correction message based on information representing a parameter of position or motion of the first ground transportation entity. See the rejection of claim 30 wherein updates using GPS to provide the current position data inherently includes “position correction information.”

On claim 69, Bai cites:    
The method of claim 66 in which the parameter of motion comprises a current position or motion of the first ground transportation entity. Bai discloses [0064] GPS used to provide [0037] current position data.

On claim 80, Bai, Mahnke, and Hengst cites:
The apparatus of claim 30 in which the second ground transportation
entity is an unconnected ground transportation entity. See the rejection of claim 1 which discloses the same subject matter as claim 80 and is rejected for the same reasons. 

Claims 6, and 41-45, are rejected under 35 U.S.C. 103 as being obvious over Bai et al., U.S. 2017/0268896 (see associated IDS) in view of Mahnke et al., U.S. 2018/0170400 and Hengst, U.S. 2007/0135989 and  Mittelsteadt et al., U.S. 2005/0171663.
On claim 6, Bai cites except:    
unconnected ground transportation entity comprises a vehicle, and in which the dangerous situation comprises skidding across the lane by the one or more vehicles.
As disclosed previously, Bai includes an embodiment wherein in [0054], a computer system 404 may communicate with sensors… to calculate levels of potential collision risks. Also, Bai discloses in [0033] and FIG. 1, a schematic of a traffic scenario 100 that involves an intersection 102.  Also, Hengst, [0035], discloses a feature of a V2V equipped vehicle monitoring a non-networked vehicle for the benefit of a group of networked vehicles.  Bai  doesn’t disclose the above excepted claim limitations. 
In the similar art of traffic monitoring, Mittlesteadt, [0062] discloses a feature where live monitoring from a remote site for a status check on device operation and/or vehicle location (as in a theft application); using GPS-defined settings, any designated regions of prohibited travel and/or maximum distance settings; which activated thresholds, if any, should be communicated to certain drivers. This status includes mph over GPS-available speed limits; speed limits for vehicle turns; and acceleration and deceleration rate limits.
It would have been obvious at the time the claimed invention was filed to modify Bai’s embodiment involving the monitoring intersection hazards using the features disclosed in Mittlesteadt wherein the modification includes determining exceeding MPH over GPS-available speed limits at certain intersections where in an intersection marked with stop signs, it would be rather clear that the driver either is driving too fast to stop (and thus, would likely skid) or would be involved in a collision.


On claim 41, Bai, Mahnke, and Mittlelsteadt cites:    
The method of claim 40 in which the dangerous situation involves a crossing of a lane of a road by the second ground transportation entity or the third ground transportation entity. See the rejection of claim 6 which discloses the same or similar subject matter as claim 41 and is rejected for the same reasons as found in the rejection of claim 6. 

On claim 42, Bai, Mahnke, and Mittlesteadt cites:    
The method of claim 41 in which the second ground transportation entity comprises a vehicle and the dangerous situation comprises skidding across the lane by the vehicle. See the rejection of claim 6 which discloses the same or similar subject matter as claim 42 and is rejected for the same reasons as found in the rejection of claim 6.

On claim 43, Bai and Mittelsteadt cites:


On claim 44, Bai, Mahnke, and Mittelsteadt cites:
The method of claim 43 in which the pedestrian or other road user is crossing the road at an intersection. See the rejection of claim 6 which discloses the same or similar subject matter as claim 44 and is rejected for the same reasons as found in the rejection of claim 6.

On claim 45, Bai cites except:    
The method of claim 43 in which the pedestrian or other road user is crossing the road other than at an intersection.
Bai, [0037], discloses a V2V embodiment wherein vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to exchange vehicle information that can include, but is not limited to, the type of user or vehicle, navigation data, road hazard data, collision warning data, course heading data, course history data, projected course data, kinematic data, current position data, range or distance data, speed and acceleration data, location data, vehicle sensory data, vehicle subsystem data, and/or any other vehicle information. Furthermore, figure 1 discloses at least lanes at an intersection where two vehicles may be adjacent to each other. 

Based on the known features disclosed in Bai, it would have been obvious to try for one of ordinary skill in the art to include a situation wherein vehicles 104 and 106 are adjacent to each other and thus, if one or the other vehicle strays into the other’s lane, an adjacent collision would likely occur.  One of ordinary skill in the art would have implemented the cited features disclosed in Bai to realize the claimed invention with a likelihood of success. 
Claims 8, 9, are rejected under 35 U.S.C. 103 as being obvious over Bai et al., U.S. 2017/0268896 (see associated IDS) in view of Mahnke et al., U.S. 2018/0170400 and Mittelsteadt et al., U.S. 2005/0171863 and Pan et al., U.S. 2014/0114556.
On claim 8, Bai cites except:    
The apparatus of claim 7 in which the pedestrian or other road user is are (sic) crossing the road at an intersection.
Bai discloses, among other things, an embodiment where [0033] FIG. 1 is a schematic of a traffic scenario 100 that involves an intersection 102. Various users, VRUs, and vehicle communication network components can be disposed at or proximate the disclosed intersection 102, including a vehicle 104, a remote vehicle 110, road side equipment (RSE) 112 and 116, a bicycle 120, a single pedestrian 126, a school bus 134, a group of pedestrians 138, and a motorcycle 130.

In the similar art of traffic predictions, Pan, [0063], discloses traffic being blocked along the road.
It would have been obvious at the time the claimed invention was filed to modify Bai using the features outlined in Pan such that the claimed invention is realized. Pan discloses a known phenomenon in traffic where lanes are blocked and one of ordinary skill in the art would have used Bai’s known traffic determination embodiment to determine traffic blockage seen in Pan and the results of the inclusion would have resulted in an embodiment meeting the claimed invention with a likelihood of success. 

On claim 9, Bai cites except:    
The apparatus of claim 7 in which the pedestrian or other road user is crossing the other than at an intersection.
Bai discloses, among other things, an embodiment where [0033] FIG. 1 is a schematic of a traffic scenario 100 that involves an intersection 102. Various users, VRUs, and vehicle communication network components can be disposed at or proximate the disclosed intersection 102, including a vehicle 104, a remote vehicle 110, road side equipment (RSE) 112 and 116, a bicycle 120, a single pedestrian 126, a school bus 134, a group of pedestrians 138, and a motorcycle 130.
Bai doesn’t disclose any of the above entities crossing the road in any other setting aside from an intersection. 

It would have been obvious at the time the claimed invention was filed to modify Bai using the features outlined in Pan such that the claimed invention is realized. Pan discloses a known phenomenon in traffic where lanes are blocked and one of ordinary skill in the art would have used Bai’s known traffic determination embodiment to determine traffic blockage as a result of a pedestrian crossing the road other than an intersection as suggested in Pan and the results of the inclusion would have resulted in an embodiment meeting the claimed invention with a likelihood of success. 

On claim 26, Bai cites:    
The apparatus of claim 1 in which the safety message comprises a virtual intersection collision avoidance message (VICA).
Bai, discloses in [0068] that ECU 402 may communicate with a vehicle subsystem 504 through appropriate wired or wireless communication channels. The automated driving system 506 can be in communication with ECU 402. In some embodiments, ECU 402 may be configured to control components of vehicle subsystems, for example, to activate a brake actuator prior to an imminent collision. In other embodiments, automated driving system 506 can be configured to mechanically alert a driver of vehicle 104 of a potential collision, or assist the driver of vehicle 104 or another vehicle in communication with vehicle 104 to avoid a road hazard or potential collision.
Bai doesn’t disclose this messaging as a “VICA.” However, it would have been obvious at the time the claimed invention was filed for one of ordinary skill in the art to include the cited feature as the claimed “VICA.” The claimed acronym “VICA” appears to be a subjective label used by the applicant and does not find itself in any 

On claim 27, Bai cites:    
The apparatus of claim 1 in which the safety message comprises an intersection collision avoidance message (ICA). See the rationale of the rejection of claim 26 which also applies to claim 27. The claimed acronym “ICA” appears to be a subjective label used by the applicant and does not find itself in any standardized industrial vernacular. Thus, the claimed “ICA” finds itself being defined by the cited embodiment disclosed in Bai. 

On claim 28, Bai cites except:    
The apparatus of claim 1 in which the safety message comprises a virtual combined safety message (VCSM).
However, Bai cites: in  [0037], a V2V embodiment wherein vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to exchange vehicle information that can include, but is not limited to, the type of user or vehicle, navigation data, road hazard data, collision warning data, course heading data, course history data, projected course data, kinematic data, current position data, range or distance data, speed and acceleration data, location data, vehicle sensory data, vehicle subsystem data, and/or any other vehicle information. 

One of ordinary skill in the art would have used a plurality of this data to allow a receiving user to accurately assess the safety situation of the sending vehicle. 
Furthermore, the claimed acronym “VCSM” appears to be a subjective label used by the applicant and does not find itself in any standardized industrial vernacular. Thus, the claimed “VCSM” finds itself being defined by the cited embodiment disclosed in Bai. 

On claim 72, Bai cites:
The apparatus of claim 1, in which the safety message comprises a combined safety message (CSM). See the rejection of claim 28, which discloses the same subject matter as claim 72. 
Claims 35 and 70 are rejected under 35 U.S.C. 103 as being obvious over 
Bai et al., U.S. 2017/0268896 (see associated IDS) in view of Mahnke et al., U.S. 2018/0170400 and Janky et al., U.S. 2007/0055445. 
On claim 35, Bai cites except: 
The apparatus of claim 30 in which the source external to the first ground transportation entity comprises a roadside equipment or an external service (Bai, [0064] GPS) configured to transmit the position correction information over the Internet (Bai, [0041] Internet).
transmit position correction messages over the Internet, Bai discloses using the Internet for communications, however, the transmit position correction messages over the Internet is not disclosed. 
In the similar art of navigation communications, Janky, [0024] discloses that the internet can be used for digital communication among the GPS correction reference stations.
It would have been obvious at the time the claimed invention was filed to modify Bai to include Janky’s Internet-based GPS correction communication system. Janky discloses a known communications feature for GPS correction and one of ordinary skill in the art would have substituted Janky into Bai and the results of the substitution would have predicted the claimed invention. 

On claim 70, Bai and Janky cites:    
The method of claim 65 in which the source external to the first ground transportation entity comprises a roadside equipment or an external service configured to transmit the position correction over the Internet.
See the rejection of claim 35 which discloses the same or similar subject matter as claim 70 and is thus rejected for the same reasons articulated in the rejection of claim 35.  
Claims 36 and 71 are rejected under 35 U.S.C. 103 as being obvious over 
Bai et al., U.S. 2017/0268896 (see associated IDS) in view of Mahnke et al., U.S. 2018/0170400 and Song et al., U.S. 2020/0372263.
On claim 36, Bai cites except: 
operations comprise determining a level of confidence in the updated position correction message.
Bai discloses [0064] GPS used to provide [0037] current position data. GPS automatically updates the position of a moving vehicle. However, no “processor to determine a level of confidence in the updated position correction message” is disclosed. 
In the similar art of vehicle autonomous controls, Song, Table 1 and [0041], discloses, among other things, “323 Determine GPS position confidence.” 
It would have been obvious at the time the claimed invention was filed to modify Bai using the features outlined in Song to realize an embodiment wherein “GPS confidence level” is provided. 
Song discloses an embodiment including GPS position confidence and one of ordinary skill in the art would have modified Bai’s GPS positioning to assert a presumed accuracy of the GPS’s reported position. 

On claim 71, Bai. Mahnke, and Song cite the claimed:    
The method of claim 65 comprising determining a level of confidence in the position correction message. See the rejection of claim 36 which discloses the same or similar subject matter as claim 71 and is thus rejected for the same reasons for the rejection of claim 36
Response to Arguments
The applicant’s argument with respect to claim 1 has been carefully reviewed. The claim amendment includes: the second unconnnected ground transportation entity. 
The applicant’s argument regarding claim 30 has been carefully reviewed. It has been asserted Bai in view of Mahnke fails to meet the claimed “generating a position correction message based at least on the position correction information, the position correction message being configured to be used by a second ground transportation entity to correct a position of the second ground transportation entity.” However, after careful review, the rejection clearly articulates Bai as including GPS, which includes inherent “position correction messaging” since a tracked item equipped with GPS calculates the current position of the item and any subsequent movement of the same yields a “correction” since the tracking is updated from the last known position of the item to the present in case the item moves.  For this reasons, the applicant’s arguments with respect to now cancelled claim 30 are not persuasive. 
Allowable Subject Matter
Claims 32, 33, 36, 67, 68, and 74-79 are objected to for depending on a rejected claim but would be otherwise allowable if the objected to claim was amended into the independent claim.  
Reasons for Allowance
Claims 32, 33, 67, and 68 
 Claims 74 would be rejected over Bai in view of  Mahnke, Hengst, and an additional unknown reference to meet the claimed “(generating (i) a prediction of a future change in motion of the first ground transportation entity, and (i) a prediction of a future time at which the predicted future change in motion will occur…Claims 75-79 depend on claim 74. 
It is believed the rejection of the above claims would not be considered reasonable as one of ordinary skill in the art would not have reasonably envisioned embodiments involving four or more references. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683